DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 3, 5 - 7 are objected to because of the following informalities:  
As per claim 1,
Line 4 – 7 should read “determining, based on the location of the vehicle, whether the vehicle has crossed a territorial boundary associated with a predefined location for loading or unloading cargo from a trailer of the vehicle, wherein said determining includes determining that the vehicle is increasing its distance from the predefined location and is more than a predefined distance away from the predefined location;” The reason is to distinguish between “the location of the vehicle” and “the location for loading/unloading cargo”. 
Line 8 – 10 should read “based on the determination that the has crossed the territorial boundary, is increasing its distance from the predefined location, and is more than a predefined distance away from the predefined location”. The reason is as same as described above.
Claims 2 – 3, 5 – 7 are objected for the same reason as described in claim 1 above. The limitation “the location” could be unclear whether referring to “the location of the vehicle” or “the location for loading or unloading the cargo”. Corrections are required for clarification.
Claim 2, line 4 – 5 should read “said changing [[a]]the state of the lock includes, based on the determination that the vehicle is approaching the location and is within a predefined distance of the location” because the limitation “a state of a lock of the trailer” is recited in claim 1, line 10.
Claim 3, line 3 – 5 should read “the method includes transmitting a notification to the loading bay or an individual associated with the loading bay based on said determining that the vehicle is approaching the location and is within [[a]]the predefined distance of the location.” because the limitation “the vehicle is approaching the location and is within a predefined distance of the location” is recited in claim 2, line 4 – 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 – 3, 6 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 – 6 recites “said changing a state of the lock includes, based on the determination that the vehicle is approaching the location and is within a predefined distance of the location, changing the lock from the first state, which is a locked state, to the second state, which is an unlocked state.” There is lack of antecedent basis of the limitation “the first state, which is a locked state” and the limitation “the second state, which is an unlocked state” because claim 1 recites the “first state, which is an unlocked state” and the “second state, which is a locked state”. It is unclear whether the “first state” is referred to “a locked state” as recited in claim 2 or “an unlocked state” as recited in claim 1. It is also unclear whether the “second state” is referred to “an unlocked state” as recited in claim 2 or “a locked state” as recited in claim 1.
Claim 3 is dependent of claim 2 but does not cure the deficiency thereof, thus being rejected under 112b rejection for the same reason as described in claim 2 above.
Claim 6 recites a device that has substantially same scope as claim 2, thus being rejected under 112b rejection for the same basis as claim 2 above.
Claim 7 is dependent of claim 6 and does not cure the deficiency thereof, thus being rejected under 112b rejection for the same basis as claim 6 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaman et al. (Publication No. US 20180290621 A1; hereafter Seaman).
Regarding to claim 1, Seaman teaches A method comprising: 
utilizing a global navigation satellite system (GNSS) receiver to determine a location of a vehicle; ([Par. 0020], “position sensor 119 include a global positioning system(GPS) receiver, which is able to acquire measurements from satellites and to provide position information (including latitude and longitude) to the CTU controller 108. In other examples, the position sensor 119 can measure signals transmitted by fixed-position wireless transmitters (whose locations are known), such as base stations of a cellular access network or access points of a wireless local area network (WLAN). Using triangulation, the position sensor 119 can use such transmitted signals to determine the position of the CTU 100.” Wherein the CTU is a container attached to a vehicle)
determining, based on the location of the vehicle, whether the vehicle has crossed a territorial boundary associated with a location for loading or unloading cargo from a trailer of the vehicle, wherein said determining includes determining that the vehicle is increasing its distance from the location and is more than a predefined distance away from the location; ([Par. 0071 - 0072], “a location of the CTU 100 matching a specified criterion can include the location being across a territorial boundary, such as the boundary of a country, the boundary of a state, the boundary of a city, and so forth. When the CTU 100 crosses this territorial boundary, then that is an indication that the location matches the specified criterion. Once the CTU 100 crosses the territorial boundary, the theft detector 109 can be activated to detect a theft event… a location of the CTU 100 matching the specified criterion includes the location deviating from a specified route of the CTU 100. The CTU 100 may be expected to travel along the specified route from a shipping origin to a shipping destination, possibly with one or more intermediate cargo drop-off points along the specified route. If the CTU 100 deviates from the specified route by greater than a distance threshold or for longer than a time threshold, then that is an indication that the location of the CTU 100 matches the specified criterion, and thus theft event detection should be triggered.”) and
based on the determination that the has crossed the territorial boundary, is increasing its distance from the location, and is more than a predefined distance away from the location, changing a state of a lock of the trailer from a first state, which is an unlocked state, to a second state, which is a locked state. ([Par. 0072], “a location of the CTU 100 matching the specified criterion includes the location deviating from a specified route of the CTU 100. The CTU 100 may be expected to travel along the specified route from a shipping origin to a shipping destination, possibly with one or more intermediate cargo drop-off points along the specified route. If the CTU 100 deviates from the specified route by greater than a distance threshold or for longer than a time threshold, then that is an indication that the location of the CTU 100 matches the specified criterion, and thus theft event detection should be triggered.”; [Par. 0022 – 0025], “In response to the theft event, the CTU controller 108 can cause adjustment of an adjustable element 102 of the CTU 100… Adjustment of the adjustable element 102 can include one or more of… locking a cargo compartment of the CTU 100 (so that a cargo item cannot be removed from the cargo compartment),sounding an alarm of the CTU 100, triggering transmission of a theft notification, flashing a light of the CTU or the vehicle, disabling an attachment mechanism of the CTU 100 (such that the CTU 100cannot be detached from the vehicle 104” where the specified route is associated with the shipping destination and intermediate cargo drop-off point. When the system detects that the vehicle is traveling away from the specified route, it could trigger theft event and change the state of a lock of the cargo into locked state.)

Claim 5 recites a device that has substantially similar scope as the method of claim 1, thus being rejected under 103 rejection for the same basis as described in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman in view of Bates, Benjamin G. (Publication No. US 20100148924 A1; hereafter Bates).
Regarding to claim 2, Seaman teaches the method of claim 1.
Seaman teaches to change the state of the lock of the cargo into locked state when the vehicle is determined to be traveling away from the cargo drop-off location as described in claim 1 above, but does not explicitly disclose wherein: said determining includes determining that the vehicle is approaching the location and is within a predefined distance of the location; and said changing a state of the lock includes, based on the determination that the vehicle is approaching the location and is within a predefined distance of the location, changing the lock from the first state, which is a locked state, to the second state, which is an unlocked state.

	However, Bates teaches wherein: said determining includes determining that the vehicle is approaching the location and is within a predefined distance of the location; ([Par. 0007], “a desired geographical location is stored in memory, the geographical location of the container is determined, and the locking mechanism is caused to unlock the container if the determined geographical location matches the desired geographical location.”; [Par. 0013], “storing in memory a desired geographical location comprises storing data representing a point, and storing data representing a radius, and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location comprises enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius.”)
 and 
said changing a state of the lock includes, based on the determination that the vehicle is approaching the location and is within a predefined distance of the location, changing the lock from the first state, which is a locked state, to the second state, which is an unlocked state. ([Par. 0007], “a desired geographical location is stored in memory, the geographical location of the container is determined, and the locking mechanism is caused to unlock the container if the determined geographical location matches the desired geographical location.”; [Par. 0013], “storing in memory a desired geographical location comprises storing data representing a point, and storing data representing a radius, and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location comprises enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Seaman to incorporate the teaching of Bates. The modification would have been obvious because by unlocking the container when it determines that the vehicle is approaching a predefined geographical location, it allows the container to be accessible for unloading. 

Claim 6 recites a device that has substantially same scope as the method of claim 2, thus being rejected under 103 rejection for the same basis as claim 2 above.

Claims 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seaman and Bates in view of Yu et al. (Publication No. US 20210276597 A1; hereafter Yu).

Regarding to claim 3, the combination of Seaman and Bates teach the method of claim 2.
Bates further teaches wherein: the location is a loading bay; ([Par. 0040], “Desired access locations, such as docking bays 42 at final destinations”)

The combination of Seaman and Bates teach to unlock the lock of the trailer when the vehicle approaching the location and is within a predefined distance of the location  as described in claim 2 above, but do not explicitly disclose the method includes transmitting a notification to the loading bay or an individual associated with the loading bay based on said determining that the vehicle is approaching the location and is within a predefined distance of the location.

However, Yu teaches the method includes transmitting a notification to the loading bay or an individual associated with the loading bay based on said determining that the vehicle is approaching the location and is within a predefined distance of the location. ([Par. 0060], “when the unmanned logistics vehicle approaches the destination, namely, when the distance away from the destination is less than a preset threshold, arrival reminding may be performed in a predetermined manner to notify workers at the destination to prepare to load or unload the cargo.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Seaman and Bates to incorporate the teaching of Yu. The modification would have been obvious because by notifying workers at the loading location when the vehicle is approaching, it allows to notify the workers for preparing to load or unload the cargo.

Claim 7 recites a device that has substantially same scope as the method of claim 3, thus being rejected under 103 rejection for the same basis as claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668